Judgment and order affirmed, with costs. Memorandum: The evidence supports the verdict of the jury. We have examined the rulings complained of and find in them no error of substance. The judgment should be affirmed. (See Watson v. Gugino, 204 N. Y. 535, 541; Cuppy v. Stollwerck Bros., Inc., 216 id. 591, 594; Jamestown Business College Assn., Ltd., v. Allen, 172 id. 291,294,295; Newburger v. American Surety Co., 242 id. 134,142; Gressing v. Musical Instrument Sales Co., 222 id. 215; Brightson v. Claflin Co., 180 id. 76, 80; Mason v. New York Produce Exchange, 127 App. Div. 282, 285; affd., 196 N. Y. 548; McClelland v. Climax Hosiery Mills, 252 id. 347, 351, 354, 358; Hollwedel v. Duffy-Mott Co., Inc., 263 id. 95, 103, 105.) All concur. (The judgment is for plaintiff in an action for damages for breach of contract. The order denies a motion for a new trial.) Present — Crosby, Lewis, Cunningham, Taylor and Dowling, JJ.